Case: 19-13792   Date Filed: 05/15/2020   Page: 1 of 5



                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13792
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-04157-SCJ



RHONDA LEDBETTER,

                                                           Plaintiff-Appellant,

                                  versus

IDN-ARMSTRONG’S, INC.,
IDN GLOBAL, INC.,
IDN, INC.,

                                                        Defendants-Appellees,

IDN DISTRIBUTORS, INC.,

                                                                    Defendant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (May 15, 2020)
               Case: 19-13792     Date Filed: 05/15/2020    Page: 2 of 5



Before WILLIAM PRYOR, JORDAN and NEWSOM, Circuit Judges.

PER CURIAM:

      Rhonda Ledbetter appeals the summary judgment in favor of her former

employer IDN-Armstrong’s, Inc., and its successor entities, IDN Global, Inc., and

IDN, Inc., and against her second amended complaint of discrimination in

violation of the Americans with Disabilities Act. 42 U.S.C. § 12112(b)(5)(B). The

district court ruled that Ledbetter failed to establish a prima facie case of

discrimination and, alternatively, that she failed to prove that the legitimate,

nondiscriminatory reason proffered for her termination was a pretext for

discrimination. We affirm.

      We review a summary judgment de novo and view the evidence in the light

most favorable to the nonmoving party. Wascura v. City of S. Miami, 257 F.3d

1238, 1242 (11th Cir. 2001), Summary judgment is appropriate “if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      Ledbetter sought to prove her claim of discrimination with circumstantial

evidence using the burden-shifting framework established by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Wascura, 257 F.3d at

1242. Under that framework, an employee must establish a prima facie case of

discrimination, which creates a rebuttable presumption that her employer has acted


                                           2
              Case: 19-13792     Date Filed: 05/15/2020   Page: 3 of 5



unlawfully. Id. To establish a prima facie case of discrimination under the

Americans With Disabilities Act, the employee must establish that she is disabled

or regarded as being disabled and discriminated against because of her disability or

perceived disability. Lewis v. Union City, Ga., 934 F.3d 1169, 1179 (11th Cir.

2019). After the employee establishes a prima facie case of discrimination, her

employer can rebut the presumption by proffering a legitimate reason for its

conduct. Wascura, 257 F.3d at 1242. If the employer provides a legitimate reason,

the employee must prove that the reason is a pretext for discrimination. Id. The

employee must present evidence “sufficient to permit a reasonable factfinder to

conclude that the reasons given by the employer were not the real reasons for the

adverse employment action.” Id. at 1243 (quoting Chapman v. AI Transport, 229

F.3d 1012, 1024 (11th Cir. 2000) (en banc)).

      IDN presented evidence that it fired Ledbetter for the legitimate,

nondiscriminatory reason that she never contacted IDN to explain her continued

absence after she was released to return to work. IDN learned that Ledbetter

underwent surgery for a fractured arm in February and expected her to return in

March based on weekly progress reports provided by her daughters. In April, IDN

presumed that Ledbetter was still receiving treatment for her arm based on one

telephone call from Ledbetter’s daughter reporting that Ledbetter was undergoing

medical tests and one call from Ledbetter from an addiction treatment facility in


                                         3
              Case: 19-13792     Date Filed: 05/15/2020    Page: 4 of 5



which she requested forms to extend her leave through May 15, 2017. But in early

May, IDN received from its disability insurance provider a physician’s statement

that Ledbetter was expected to “be able to return to work” on March 27, 2017. The

insurer also informed IDN that Ledbetter had been “cleared . . . to return to work

on March 27th” and that she had not sought to extend her disability benefits. On

May 8, 2017, IDN notified Ledbetter that her “short-term disability had terminated

on March 27, 2017,” she had been “away from [her] position for eleven weeks,”

and it had “not heard from [her] for the past several weeks” and could “no longer

hold [her] position open.”

      Ledbetter failed to “meet head on and rebut” the legitimate reason proffered

for her termination. See Chapman, 229 F.3d at 1030. Ledbetter submitted evidence

that IDN reported to the Georgia Department of Labor that she had violated a

company policy that treated employees as having voluntarily abandoned their jobs

when they were absent for two consecutive days without explanation, but that

explanation was consistent with the proffered reason for her termination. Ledbetter

also presented evidence that IDN initially cited “job abandonment” in her

termination letter and reworded the letter to state that she failed to communicate

the reasons for her absenteeism, but that rewording of Ledbetter’s termination

letter was also consistent with the proffered reason for her termination.




                                          4
              Case: 19-13792     Date Filed: 05/15/2020   Page: 5 of 5



      Ledbetter argues that IDN knew she had not abandoned her job when she

was in an addiction treatment center and asked for an extension of leave until May

15, but Ledbetter presented no evidence that IDN knew that she was receiving

treatment for alcoholism. Ledbetter presented evidence that she drank excessive

amounts of alcohol to relieve her pain from her arm surgery, but she failed to

present any evidence that either she or her daughter told IDN that she had been

diagnosed as an alcoholic or was receiving treatment for alcoholism. Ledbetter

created no material factual dispute about whether the reason IDN proffered for her

termination was true.

      We AFFIRM the summary judgment in favor of IDN.




                                         5